Name: Council Regulation (EC) No 1894/94 of 27 July 1994 fixing the guide price for wine for the 1994/95 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  agricultural structures and production;  prices
 Date Published: nan

 No L 197/46 Official Journal of the European Communities 30 . 7. 94 COUNCIL REGULATION (EC) No 1894/94 of 27 July 1994 fixing the guide price for wine for the 1994/95 wine year THE COUNCIL OF THE EUROPEAN UNION, end, the guide prices for the 1994/95 wine year should be set at the same levels as the previous year; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Annex III to Regulation (EEC) No 822/87, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 1 6 March 1987 on the common organization of the market in wine ( 2 ), and in particular Article 27 thereof, HAS ADOPTED THIS REGULATION: Article 1 For the 1994/95 wine year, the guide prices for table wine shall be as follows : Type of wine Guide price R I ECU 3,17/% vol/hl R II ECU 3,17/% vol/hl R III ECU 51,47/hI A I ECU 3,17/% vol/hl A II ECU 68,58/hl A III ECU 78,32/hl Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the guide prices for the various types of table wine are fixed, account should be taken of the objectives of the common agricultural policy; wheres the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices; Whereas, if these objectives are to be achieved, it is of prime importance that the gap between production and demand should not be opened further; whereas, to that Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EC) No 1891/94 ( see page 42 of this Official Journal). (2 ) OJ No C 83, 19 . 3 . 1994 , p. 52 . ( 3 ) OJ No C 128, 9 . 5 . 1994 . (") OJ No C 148, 30 . 5 . 1994, p. 49.